Case Name:

Purcell v. New York Institute of Technology - College Case Number: 16 cy. 03555 (.GRB_) (AKIE
of Osteopathic Medicine

 

CONFIDENTIALITY ORDER

It is hereby ordered that the following provisions shall govern claims of confidentiality in

these proceedings:

(a)

(b)

C)

The following documents and information may be designated as “confidential,” provided
such documents ate not public and have not previously been disclosed by the producing
patty to anyone except those in its employment or those retained by it [check all that

apply]:

_& Sensitive Commercial Data, such as confidential or proprietary research, development,
manufacturing, or commercial or business information, trade secrets, special formulas,
company security matters, customer lists, financial data, projected sales data, production
data, matters relating to mergers and acquisitions, and pricing data.

_X Sensitive Personal Data, such as personal identifiers, financial information, tax records,
and employer personnel records , and student education records as defined by the Family Educational
x Rights and Privacy Act.
_* Medical and Legal Records, including medical files and reports.
x
___Non-public criminal history.

If any party believes a document not described in the above patagraph should nevertheless
be considered confidential, it may make application to the Court. Such application shall only
be granted for good cause shown.

An attorney for the producing party may designate documents or parts thereof as
confidential by stamping the word “confidential” on each page.

If such information is provided in an answer to an interrogatory, the attorney may separately
append the information to the main body of the interrogatory responses, mark such
appendices “confidential,” and incorporate by reference the appended material into the
responses.

At the time of a deposition or within 10 days after receipt of the deposition transcript, a
patty may designate as confidential specific portions of the transcript which contain
confidential matters under the standards set forth in paragraph (a) above. This designation
shall be in writing and served upon all counsel. No objection shall be interposed at
deposition that an answer would elicit confidential information. Transcripts will be treated as
confidential for this 10-day period. Any portions of a transcript designated confidential shall
thereafter be treated as confidential in accordance with this Order. The confidential portion
of the transcript and any exhibits referenced solely therein shall be bound in a separate

1

REV. 4-20-20
volume and marked “Confidential Information” by the reporter.

(d) Documents designated “confidential” shall be shown only to the attorneys, patties, experts,
actual or proposed witnesses, court personnel and other persons necessary to review the
documents for the prosecution or defense of this lawsuit. Each person who is permitted to
see confidential documents shall first be shown a copy of this Order and shall further be
advised of the obligation to honor the confidential designation. Each person who is
permitted to see confidential documents, who 1s not a party or an attorney for a party, shall
be requited to sign an agreement to be bound by this Order, attached hereto as Exhibit A.
The parties agree that any confidential discovery material produced in this litigation may
only be used in connection with this litigation.

(e) Review of the confidential documents and information by counsel, experts, or consultants for
the litigants in the litigation shall not waive the confidentiality of the documents or objections
to production.

(f) The inadvertent, unintentional, or 7” camera disclosure of a confidential document and
information shall not generally be deemed a waiver, in whole or in patt, of any party’s
claims of confidentiality. If at any time prior to trial, a producing party realizes that some
portion(s) of the discovery material that the party produced should be designated as
“confidential,” the party may so designate by apprising all parties in writing, and providing
that the material has not already been published or otherwise disclosed, such portion(s) shall
thereafter be treated as confidential under this Ordet.

(g) Ifa party believes that a document designated or sought to be designated confidential by the
producing party does not warrant such designation, the patty shall first make a good-faith
effort to resolve such a dispute with opposing counsel. In the event that such a dispute
cannot be resolved by the patties, either patty may apply to the Court for a determination as
to whether the designation is appropriate. ‘The burden rests on the party seeking
confidentiality to demonstrate that such designation is proper.

(h) The patties shall comply with the Eastern District of New York’s Steps for E-Filing Sealed
Documents in Civil cases, located at

https://www.nyed.uscourts.gov/sites/default/files/forms/EfilingSealedCV.pdf, if they wish

to move to file a document under seal.

@) Within a reasonable period after the conclusion of the litigation, all confidential material shall
be returned to the respective producing patties or destroyed by the recipients.

(j) In any application to the Court referred to or permitted by this Order, the Court may
exetcise discretion in determining whether the prevailing party in such a dispute may recover
the costs incurred by it and, if so, the amount to be awarded.

REV. 4-20-20
(k) This Court shall retain jurisdiction over all persons subject to this Order to the extent
necessaty to enforce any obligations arising hereunder.

    

Dated: _ a Spf
Counsel for Plaintiff fo
Dated: May 28, 2020 Defendant Siifante 4;
Counsel for
SO ORDERED:

Dated: Brooklyn, New York
29 20

 

Hon. A. Kathleen Tomlinson
United States Magistrate Judge

REV. 4-20-20
EXHIBIT A
I have been informed by counsel that certain documents or information to be disclosed to me
in connection with the matter entitled: have
been designated as confidential. I have been informed that any such documents or
information labeled “confidential” are confidential by Order of the Court.
I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other than

this litigation.

DATED:

 

[Signature]

Signed in the presence of:

 

(Attorney)

REV. 4-20-20
